Title: To George Washington from Samuel Ogden, 2 November 1782
From: Ogden, Samuel
To: Washington, George


                  
                     Sir
                     Booneton November 2d 1782
                  
                  On my arrival at Dobbs Ferry on the 24th Instant, I was informed by Major Dexter; some circumstances had detained the Letter you was so obligeing as to forward, untill Tuesday the 22d Instant; when it was forwarded by a Flagg.  I waited in the Neighbourhood of the Post untill Tuesday the 29th Instant, under the fullest expectation of having the interview; without even hearing from my Brother on the subject; from whence I conclude He did not receive my Letter untill after the time appointed for our meeting, and therefore supposed I had returned Home before He could come out.
                  With Major Formans permission, I wrote my Brother again, on the 29th Instant, and informed him of my disappointment, and that I should as soon as I returned Home renew my application to your Excellency for another permission, which would be forwarded by a Flagg.  The Bearer I send herewith to pray your indulgence of a second permission, for our meeting, on or about the 11th Instant, or at any other time you may think more proper: On the reciept of which I will immediately forward a Notification thereof, to the Ferry, to be forwarded.  With much esteem I have the honor to be Your most Obedient Servant
                  
                     Saml Ogden
                     
                  
               